UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported)August 9, 2010 First National Community Bancorp, Inc. (Exact Name of Registrant as Specified in Charter) Pennsylvania 000-53869 23-2900790 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 102 E. Drinker St. Dunmore, PA 18512 (Address of Principal Executive Offices (570) 346-7667 (Registrant’s telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION (a) Press release dated August 9, 2010, regarding second quarter 2010 earnings, filed as exhibit attached. Item 9.01FINANCIAL STATEMENTS AND EXHIBITS (c)On August 9, 2010, the Registrant issued the attached press release. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. First National Community Bancorp, Inc. (Registrant) Date: August 9, 2010 /s/ Linda A. D’Amario Linda A. D’Amario Interim Principal Financial Officer
